THIRD DIVISION
                                BARNES, P. J.,
                            BOGGS AND BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   December 9, 2015




In the Court of Appeals of Georgia
 A14A0190. ALEXANDER v. THE STATE.

      BRANCH, Judge.

      Calvin Alexander filed a motion to withdraw his guilty plea, asserting that the

plea resulted from ineffective assistance of counsel. The trial court denied that

motion, finding that trial counsel’s failure to inform Alexander that he would be

ineligible for parole did not constitute ineffective assistance of counsel. Alexander

appealed and in an earlier decision we concluded that under the Georgia Supreme

Court’s decision in Williams v. Duffy, 270 Ga. 580 (513 SE2d 212) (1999), a lawyer’s

failure to inform his client of the consequences the client’s guilty plea might have on

his eligibility for parole could not constitute deficient performance as a matter of law.

Alexander v. State, 328 Ga. App. 300, 306-307 (761 SE2d 844) (2014). We therefore

affirmed the trial court’s order. Id. The Supreme Court of Georgia subsequently
reversed our decision and in doing so overruled Williams. See Alexander v. State, 297

Ga. 59, 64 (772 SE2d 655) (2015). Accordingly, we now vacate our earlier decision

and adopt the opinion of the Supreme Court as our own.

      We reverse the order of the trial court and remand the case for further

proceedings consistent with this opinion and the opinion of our Supreme Court.

Specifically, the trial court should apply the two-prong test set forth in Strickland v.

Washington, 466 U. S. 668 (104 SCt 2052, 80 LEd2d 674) (1984) to determine

whether Alexander received ineffective assistance of counsel. See Alexander, 297 Ga.

at 65-66.

      Judgment reversed and case remanded with direction. Barnes, P. J., and

Boggs, J., concur.




                                           2